871 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Complaint of Judicial Misconduct of Diane ORPINUK.
No. 25.
United States Court of Appeals, Federal Circuit.
Feb. 22, 1989.

AFFIRMED.
On Petition for Review of Order of November 29, 1988
Before RICH, EDWARD S. SMITH, NIES, PAULINE NEWMAN, BISSELL, ARCHER, and MAYER, Circuit Judges.
PER CURIAM.


1
The court having received a complaint by Diane Orpinuk of judicial misconduct by Chief Judge Markey, and Judge Friedman, after due consideration of the same, having on November 29, 1988, issued an Order pursuant to 28 U.S.C. Sec. 372(c)(3)(A)(iii) dismissing said complaint as "frivolous," a term which includes making charges that are wholly unsupported, and having received a Petition for Review dated December 6, 1988, from Diane Orpinuk together with an Addendum to Petition for Review dated December 19, 1988, the court, consisting of the above-named members and excluding judges who have disqualified themselves or against whom charges by Diane Orpinuk have been made, has reviewed the aforesaid complaint and petition in accordance with the Rules of this court governing complaints of judicial misconduct.


2
The above-named members of the court having been polled in accordance with Rules 7 and 8 of the said Rules, all votes were for affirmance of the Order of November 29, 1988.  That Order dismissing the complaint is hereby affirmed.  Judge Mayer concurs.


3
AFFIRMED.